United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 17-5068                                                 September Term, 2018
                                                                      1:15-cv-01328-RBW
                                                       Filed On: December 21, 2018
K. Wendell Lewis, et al.,

              Appellees

       v.

Pension Benefit Guaranty Corporation,

              Appellant


       BEFORE:       Griffith and Pillard, Circuit Judges; and Williams, Senior Circuit
                     Judge

                                         ORDER

      Upon consideration of the appellees’ petition for panel rehearing filed October 5,
2018, and the response thereto, it is

      ORDERED that petition be granted, but only to the extent that the petition
requests that the final sentence of the opinion filed August 21, 2018, be clarified. It is

       FURTHER ORDERED that the August 21, 2018 opinion be amended as follows:

        Page 14 of the slip op., Section III, delete the last sentence and insert the
following sentence and footnote in lieu thereof: We reverse the district court's ruling
that disgorgement is an available remedy against the Corporation and we remand to the
district court for further proceedings consistent with this opinion.1


       1
        In their petition asking that we amend the opinion, the pilots assert that their
amended complaint—specifically, the fiduciary breach claim—seeks remedies in
addition to disgorgement, which the pilots hope to pursue on remand. See Pet. 6-11.
The Corporation responds that the fiduciary breach claim seeks only disgorgement, the
pilots have not pursued additional remedies throughout “multiple years of litigation,” and
the panel “should not resuscitate the fiduciary breach claim” “for reasons [the pilots] did
not advance in the district court.” Resp. 2, 8. Our “normal rule” is to avoid passing on an
issue that the district court has not fully addressed, Liberty Prop. Tr. v. Republic Props.
Corp., 577 F.3d 335, 341 (D.C. Cir. 2009), and remand is particularly appropriate when
the issue hinges on the proper construction of the available remedies in litigation over
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 17-5068                                                 September Term, 2018


       The Clerk is directed to issue the amended opinion.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Ken Meadows
                                                          Deputy Clerk




which the district court long presided, see Blessing v. Freestone, 520 U.S. 329, 345-46
(1997) (remanding because “the complaint is less than clear” with regard to the rights
asserted and the specific relief sought, and that “defect is best addressed by sending
the case back for the District Court to construe the complaint in the first instance, in
order to determine exactly what rights, considered in their most concrete, specific form,
respondents are asserting”). Therefore, we remand the matter to the district court for
further proceedings consistent with this opinion, and specifically to determine in the first
instance whether the amended complaint seeks remedies for the alleged fiduciary
breach in addition to disgorgement. Of course the implications of the opinion’s statutory
analysis remain unaltered.